 In the Matter of FANSTEEL METALLURGICAL CORPORATION, TANTALUMDEFENSE CORPORATION, VASCOLOY-RAMHP CORPORATIONandINDUS-TRIAL GUARDS UNION,. No. 23542, AMERICAN FEDERATION OF LABORCase No. 13-R-2092.-Decided Jam'ary 10, 1944Levinson, Becker, Peebles di Swiren, by Mr. Max Swiren,of Chi-cago, Ill., for the Companies.Mr. Owen James,of Waukegan, Ill., for the Union.Mr. Joseph W. Kulkis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Industrial Guards Union,No. 23542, American Federation of Labor,' herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Fansteel Metallurgical Corporation,Tantalum Defense Corporation, Vascoloy-Ramet Corporation, atNorth Chicago and Waukegan, Illinois, herein called the Companies,the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert R. Rissman, Trial Examiner.Said hearing was held at Waukegan, Illinois, on November 20, 1943.The Companies and the Union 2 appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicialerror and are hereby affirmed. The parties were afforded opportu-nity to file briefs with the Board.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESFansteel Metallurgical Corporation, a New York corporation withitsprincipal office and place of business located in North Chicago,'The designation of the Union appears herein as amended at the hearing.2Although served with the Notice of Hearing,the International Union, United Auto-mobile, Aircraft&Agricultural Implement Workers, C.I.0., did not enter an appearanceat the hearing.54 N. L.R. B., No. 65.438 FANSTEEL METALLURGICAL CORPORATION439Illinois, is engaged in the development and refinement of rare metalsand the production and fabrication of rare metal compounds, alloys,and other products. The Company purchases a substantial portionof its raw materials from States other than the State of Illinois, andships a substantial portion of its products to States other than theState of Illinois. Its annual purchases and sales exceed $50,000.Tantalum :Defense Corporation, a wholly owned subsidiary ofFansteel Metallurgical Corporation, is a Delaware corporation main-taining and operating its principal place of business at North Chi-cago, Illinois, where it is engaged in the manufacture of tantalum andmolybdenum. Its plant is located directly across the street from thatof FansteelMetallurgical Corporation.The Company purchasessubstantial quantities of raw materials from States other than theState of Illinois, and ships a subsantial portion of its products toStates other than the State of Illinois. Its annual purchases andsales exceed $50,000.Vascoloy-Ramet Corporation, a Delaware corporation, operatesa. plant at Waukegan, Illinois, where it is engaged in the manufactureof hard carbide cutting, tools, drawing and extrusion dies and wearingsurfaces.The plant is located approximately 3 miles from the plantsof Fansteel and Tantalum. Two-thirds of the capital stock of theCompany is owned by the Fansteel Metallurgical Corporation.TheCompany purchases a substantial portion of its raw materials fromStates other than the State of Illinois, and ships a substantial portionof its products to States other than the State of Illinois. Its annualpurchases and sales exceed $50,000.The Companies, althoughseparately incorporated, are headed by the same president, R. J.Aitcheson.Each of the Companies concedes that it is engaged in commercewithin. the meaning of the National Labor Relations Act.R. THE ORGANIZATION INVOLVEDIndustrial Guards Union, No. 23542, is a labor organization affili-ated with the American Federation of Labor, admitting to member-ship employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONThe Union, by letters dated September 20 and 25, 1943, notifiedthe Companies that it claimed to represent a majority of the guardsemployed by the Companies, and requested recognition as their ex-clusive bargaining agent.The president of the Companies repliedby letter dated September 30, 1943, refusing to recognize the Union,stating that in view of the guards' militarized status, the Companiesquestioned the propriety of the Union's request and, further, that they.considered the unit sought by the Union to be inappropriate. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.W. THEAPPROPRIATE UNITThe Union seeks a single unit comprised of all the employees ofthe Guard Department 4 of the Companies, excluding the Chief andLieutenant.The Companies dispute the appropriateness of such aunit in view of the militarization of the guards, but contend that ifa unit of guards is appropriate, then separate company units, com-prised of guards and guardettes, excluding Chief, Lieutenant, ser-geants, and clerical employees, are more appropriate.We have heretofore held that the militarization of plant-protectionemployees was no obstacle to unionization and that guards, as wellas other employees, are free to select their own bargaining repre-sentatives under the Act, and may as such, constitute an appropriatebargaining unit.r,The record discloses that the guard force for the Companies wasorganized in December 1941, by Frank J. Druba, Chief of the guards.All guards are identically uniformed and carry firearms.They areenrolled members of the Auxiliary Military Police and are generallyresponsible for the protection of the plants and property entrustedto their caresEmployee applications for the plant-protection de-partment, as well as the production and maintenance department ofeach Company, are filed and kept in the Tantalum employment office.All guards employed by the Companies are interviewed and hiredby the Chief, and are paid by the respective Company where theyare employed.'They receive the same starting pay and any differ-ence in the rate of the guard's pay depends upon the length of service,and not upon the place or location of employment. Although itappears from the record that the guards of each Company are onseparate pay rolls and do not work together at any of the Companies'plants, they nevertheless are under the supervision of their respective'The statement of the Regional Director shows that the Union submitted 54 authoriza-tion cards bearing apparently genuine signatures ; all of which appear on the current payrolls of the Companies, which contain the names of 59 persons in the alleged appropriateunit.4 The department is composed of guards, guardettes, sergeants, and clerical employees.SeeMatter of Drava Corporation,52 N. L. R. B. 322At the present time. Fansteel employs 3 sergeants and 24 guards ; Tantalum employs4 sergeants and 22 guards; and Vascoloy employs 3 sergeants and 8 guards7Except for one instance where a guard regularly employed at Fansteel acted as a reliefguard at Vascoloy, there has been no interchange of guards at the plants of the Com-panies. FANSTEEL METALLURGICAL CORPORATION441sergeants,who, in turn, are under the direct supervision of theChief and Lieutenants In view of the foregoing, we are of theopinion that a single unit comprised of the guards employed bythe Companies is appropriate.Gvardettes.-Atthe present time, guardettes are employed only atthe Tantalum plant.Their primary duty is to act as escorts in theplant buildings.They are uniformed, but carry no firearms andare not members of the Auxiliary Military Police. Since they arenot militarized, we shall exclude them from the unit hereinafterfound appropriate.Sergeants.-Thesergeants, who are members of the Auxiliary Mili-tary Police, are armed and uniformed.Each of the sergeants is incharge of a shift of guards, and each sergeant has supervisory author-ity over the guards working on his shift. In the absence of the Chiefand the Lieutenant,9 the sergeant is the highest responsible officer inexclusive control of the guards. In view of .the supervisory duties ofthe sergeants, we shall exclude them from the unit.Desk Sergeant.-Thedesk sergeant employed at Tantalum DefenseCorporation has no supervisory duties.His work is to prepare neces-sary visitors' entrance passes and to check on all visitors to the Tanta-lum Defense Corporation plant.We shall include him in the unit.Clerical employees.-Theseemployees are not militarized and haveduties and functions distinctly different from that of the guards.Weshall therefore, exclude them from the unit.We find that all guards employed by the Companies in the GuardDepartment at their North Chicago and Waukegan, Illinois, plants,including the desk sergeant at the Tantalum Defense Corporationplant, but excluding the Lieutenant, the Chief, guardettes, sergeants,clerical employees, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the group indicated in the Direction of Electionbelow, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.s The Chief and Lieutenant are on the pay roll of Fansteel.°The Chief and Lieutenant are on duty only 16 hours a day ; the Chief from 8 a. in. to4 p in. and the Lieutenant from 8 p in. to 4 a. in. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fansteel Metallur-gicalCorporation, Tantalum Defense Corporation, and Vascoloy-Ramet Corporation, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, See-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany persons who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by IndustrialGuards Union, No. 23542, American Federation of Labor, for thepurposes of collective bargaining.